Citation Nr: 1111322	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Entitlement to an initial disability rating in excess of 10 percent for chondromalacia patella of the right knee.    

2.  Entitlement to an effective date earlier than November 28, 2005, for the establishment of service connection for chondromalacia patella of the right knee.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that established service connection for chondromalacia patella of the right knee, and assigned a 10 percent disability evaluation for the disorder.  

As a final introductory matter, it does not appear that the following issues have been addressed by the RO.  In a December 2010 statement, the Veteran noted that he believed that the issues on appeal included a spine disability, tinnitus, PTSD, respiratory condition, recurrent foot fungus, and diabetes.  However, the Veteran's right knee disability is the only issue currently on appeal.  Therefore, the Board finds that the Veteran presented claims to reopen the above stated conditions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased rating in excess of 10 percent for a right knee disability.    

The Veteran contends that his right knee disability is worse than the 10 percent evaluation assigned.  The Veteran was last given a VA examination in July 2008 in order to establish the severity of his service-connected right knee disability.  The Veteran contends that this examination does not accurately portray the current status of his disability.  In a July 2010 statement, the Veteran and his representative stated that his condition had worsened.  Specifically, the Veteran's representative stated that at the end of their meeting, he heard crackling and popping sounds from the Veteran's right knee.  Additionally, the representative noted that the Veteran grimaced and stated that he sometimes had tears from the pain.  

In this particular case, the July 2008 VA examination is too remote in time to address the current severity of the Veteran's service-connected right knee disability.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right knee condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

A review of the record also reflects that there may be outstanding VA medical records at the VAMC in Phoenix, Arizona, which could be relevant to the Veteran's claim and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Finally, in a November 2006 statement, the Veteran noted that he disagreed with the effective date on his right knee condition claim, believing it should have originated in April 1972, when he separated from service.  As the filing of a notice of disagreement initiates appellate review, this claim must be remanded for the preparation of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1) The AMC must prepare of a statement of the case pursuant to 38 C.F.R. §§ 19.26, 19.29, for the claim for an earlier effective date for the establishment of service connection for the right knee disability.  The AMC must notify the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to an adverse statement of the case must be filed in accordance with the requirements outlined in 38 C.F.R. § 20.202.

2) The AMC should obtain any of the Veteran's outstanding VA treatment records from the VAMC in Phoenix, Arizona.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

3) After obtaining any available treatment records, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's right knee disability.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the right knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



